NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DAN WESNER d/b/a FISH TALES,       )
                                   )
                 Appellant,        )
                                   )
v.                                 )                 Case No. 2D18-3358
                                   )
JMS MARINAS, LLC d/b/a MAXIMO      )
HARBORAGE MARINA, a Delaware       )
limited liability company,         )
                                   )
                 Appellee.         )
___________________________________)

Opinion filed March 15, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Jack Day, Judge.

Kathleen Sweeney Ford, St. Petersburg, for
Appellant.

Samuel J. Heller of Heller Law, PLLC, St.
Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.